J-A18025-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ANDREW COLLINS, AS EXECUTOR OF                IN THE SUPERIOR COURT OF
THE ESTATE OF RICHARD A. COLLINS,                   PENNSYLVANIA
DECEASED

                         Appellee

                    v.

MANORCARE OF LANCASTER PA, LLC
D/B/A MANORCARE HEALTH SERVICES-
LANCASTER, AND HCR MANORCARE,
INC., AND DCR HEALTHCARE, LLC, AND
HCR II HEALTHCARE, LLC, AND
MANORCARE HEALTH SERVICES, INC.,
AND MANORCARE, INC., LANCASTER
GENERAL HEALTH AND LANCASTER
GENERAL REHABILITATION SERVICES,
INC., D/B/A LANCASTER
REHABILITATION HOSPITAL, AND
LANCASTER REHABILITATION HOSPITAL

                         Appellants                No. 762 MDA 2014


                  Appeal from the Order entered April 4, 2014
              In the Court of Common Pleas of Lancaster County
                         Civil Division at No: 12-15908


BEFORE: FORD ELLIOTT, P.J.E., STABILE, and MUSMANNO, JJ.

JUDGMENT ORDER BY STABILE, J.:                      FILED JUNE 18, 2015

     This appeal is from an order overruling preliminary objections to

compel arbitration of claims brought under the Wrongful Death and Survival
J-A18025-15



Acts.1 The claims arise from the death of Richard A. Collins, after he was a

resident at a nursing home operated by Appellants (collectively, ManorCare).

       The wrongful death claims are not subject to arbitration, because a

decedent’s agreement to arbitrate is not enforceable against the decedent’s

wrongful death beneficiaries.         Taylor v. Extendicare Homes, Inc., 113
A.3d 317, 320 (Pa. Super. 2015) (citing Pisano v. Extendicare Homes, 77
A.3d 651, 654 (Pa. Super. 2013)). In addition, the Survival Act claims must

be joined with the wrongful death claims, Pa.R.C.P. No. 213(e), and

requiring joinder does not violate the Federal Arbitration Act, 9 U.S.C. § 2.

Taylor, 113 A.3d at 326-28.

       We decided Taylor after the principal briefs were filed in this case. In

its Reply Brief,2 ManorCare contends Taylor was wrongly decided, but

concedes that it controls.       We agree.       See, e.g., Regis, Inc. v. All Am.

Rasthskeller, Inc., 976 A.2d 1157, 1161 n.6 (Pa. Super. 2009) (quotation

omitted) (“It is beyond the power of a Superior Court panel to overrule a

prior decision of the Superior Court.”).           Therefore, based on Taylor, we

affirm the order overruling ManorCare’s preliminary objections.

       Order affirmed. Jurisdiction relinquished.
____________________________________________


1
   Respectively, 42 Pa.C.S.A. §§ 8301 and 8302. Though the order is
interlocutory, we have jurisdiction under 42 Pa.C.S.A. § 7320. See
Pa.R.A.P. 311(a)(8).
2
  The Reply Brief is untimely. Appellee has not objected. We exercise
discretion to excuse the untimely filing. See Pa.R.A.P. 105(a).



                                           -2-
J-A18025-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/18/2015




                          -3-